 In the Matter of CONTINENTAL PIPE LINE COMPANY AND REAGANCOUNTY PURCHASING COMPANY,INC., EMPLOYERandOIL WORKERSINTERNATIONAL UNION, CIO, PETITIONERCase No. 16-RC-48.-Decided July 16, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearingofficer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned Board-Members.*Upon the entire record in the case, the National LaborRelationsBoard mikes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERContinental Pipe Line Company,a Delaware corporation,has itsprincipal office in Ponca, Oklahoma. It is engaged in the State of'Texas in the transportation of oil by pipe line.During 1947 its-purchases outside the State of Texas amounted to more than $1,000,000,and its sales outside the State of Texas during the same period alsoamounted to more than $1,000,000.Continental Pipe Line Company admits, and we find, that it isengaged in commerce within the meaning of the National Labor-Relations Act.Reagan County Purchasing Company, a Delaware corporation withits principal office at FortWorth,Texas, is engaged in the transporta-'Houston, Reynolds,and Gray.78 N. L.R. B., No. 45.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of oil by pipe line.Like Continental Pipe Line Company, itis a subsidiary of Continental Oil Company, Ponca, Oklahoma, thelatter owning a majority of the stock of both corporations involvedin this proceeding.During 1947. Reagan County Purchasing Com-pany handled in excess of $1,000,000 worth of crude oil, all originatingin Reagan County, Texas, and delivered to Humble Oil and RefineryCompany, also located in Texas.Humble Oil and Refinery Companydoes a substantial amount of business both within and outside theState of Texas.'We find, contrary to the contention of Reagan County PurchasingCompany, that it is engaged in commerce within the meaning of theNational Labor Relations Act.2II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employers within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.III.THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all field employees of theEmployers in the Bowie and Wichita Falls districts of ContinentalPipe Line Company and Reagan County district of Reagan CountyPurchasing Company, in the State of Texas, excluding clerical em-ployees and supei visors.The Employers contend that a bargaining unit including the ReaganCounty employees is inappropriate because the Reagan County Pur-chasing Company is a separate corporate entity and its activities areunrelated to those of the Wichita Falls district or the Bowie district.The districts involved here comprise a division, formerly known asthe Texas-New Mexico Division and now sometimes referred to as theNorth Texas Division. It is approximately 260 miles from the endof the Wichita Falls pipe line to the beginning of the closest line inReagan County. The record does not show the location of the Bowiedistrict.The Wichita Falls district consists of pipe line through which oil ispumped from adjacent counties to a tank farm at Wichita Falls, Texas.The Bowie district consists of a similar gathering system throughwhich oil is run to tanks and pumped into the pipe line of the1SeeMatter of HumbleOiland Refinery Company,44 N. L. It. B.518;Matter of HumbleOil and Refinery Company,53 N. L. It. B. 116.2Matter ofSunray Oil Corporation,76N. L.It. B. 970. CONTINENTAL PIPE LINE COMPANY381Magnolia Oil Company, a separate company, eventually reaching theWichita Falls district.At the Reagan County district, operated bythe Reagan County'Purchasing Company, pipe lines run oil which isemptied into the tanks of a pipe-line division of the Humble Oil andRefinery Company.The record shows that the employees in all three districts are underthe same general supervision.Thus, the division superintendent,employed by Continental Pipe Line Company, has the same authorityto hire, discharge, or discipline employees who are on the pay roll ofReagan County Purchasing Company at the Reagan County districtthat he has with respect to employees who are on the pay roll ofContinental Pipe Line Company at the Wichita Falls district andthe Bowie district.The conditions of employment, classification, andrates of pay of the employees of Reagan County Purchasing Companyare similar to those of the Wichita Falls and Bowie districts.Thereis a common personnel policy for all districts.There is also someevidence of interchange of employees among the districts, includingReagan County, without loss in seniority, pension, or vacation rights.The only dispute on that point concerns the frequency of such inter-change.The record also shows that a majority of the stock in bothof these corporations is owned by Continental Oil Company.There is a brief history of collective bargaining between the Peti-tioner and Continental Pipe Line Company.On July 3, 1944, afterinformal resolution of a representation proceeding,3 the Petitionerwas certified as exclusive bargaining representative of all field em-ployees of Continental Pipe Line Company in its Wichita Falls dis-trict, excluding clerical employees and supervisors.The Bowie dis-trict was not yet in existence; the Reagan County district was in exist-ence but was not- covered by the contract.On January 17, 1945, theparties negotiated a contract which continued in effect until January17, 1948.They agreed orally thereafter, to adhere to its terms untilthis case has been decided.We have held a division-wide unit comprising several oil producing,gathering, or transporting areas or districts, appropriate .4Wherecompelling considerations in favor of a more extensive unit exist, geo-graphical separation alone is not necessarily determinative.In the oilindustry, collective bargaining is frequently conducted on a division-,State-, or even Nation-wide basis.5Common supervision, uniformity3Matter of Continental Pipe Line Company,Case No. 16-RC-950.4Matter of Stanolend Oil and Gas Company,58 N. L. R. B.412; Matter of The TexasTrope Line Company,68 N. L R. B 105.5Matter of Gladewater Refining Company,64 N. L It. B, 696;Matter of War Emer-gency Pipelines, Inc,58 N. L. It. B. 798;Matter of Hamilton Gas Corporation, 72N. L.R. B. 269. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDof working conditions, wage rates, and classifications, uniformity ofpersonnel management, and, to some extent, interchange of employees,all of which factors are present in the instant base, are persuasive,toward including the Reagan County employees in the proposed unit,in consonance with established Board policy.Under air the circum-stances,we find a unit including -the Reagan County employees-appropriate.The parties disagree with respect to unit placement of the mainengineer, the district mechanic, dispatchers, and district gaugers atWichita Falls; the engineer in charge and district gauger at Bowie;and the engineer in charge at Reagan County.The engineers in charge at Reagan County and Bowie and the main'engineer in charge at Wichita Falls are in charge, and responsible forthe proper operation, of pump stations located in those districts.Theygenerally supervise a station engineer and a part-time engineer and areauthorized to change conditions of employment and effectively recom-mend hiring, discharging, or disciplinary action of employees underthem.In addition to the main engineer at Wichita Falls, there arefour other persons 6 known as "engineers in charge" at Wichita Falls,but they do not have the same duties and responsibilities; they carrythe title because of their long tenure but actually should have beenclassified as pumper gauger, as the parties agreed.Accordingly, wefind that the engineers in charge at Reagan County and Bowie, and the'main engineer in charge, but not the other four engineers in charge atWichita Falls, are supervisors.The district mechanic at Wichita Falls is in charge of all pumpingequipment in that district.He has men working under him althoughhe, too, makes repairs.He has authority effectively to recommendhiring, discharging, and changes in conditions of employment, and, incases of improper care of equipment, may take summary action evenagainst employees not under his immediate supervision.district mechanics in the Bowie or Reagan County districts.We findthat the district mechanic at Wichita Falls is a supervisor.There are two dispatchers at Wichita Falls; none at Bowie orReagan County.These employees are stationed at the central officewhere they control and direct the movement of oil throughout the pipeline, keeping constantly in telephonic communication with operationalemployees at the pump stations, checking on oil overages and shortages,and the amount of oil turned from tanks into pipe lines and the bar-rels of oil received in connection with oil trading.We find that the-duties of these employees are more closely allied with the field opera-6Duncan, Miller,Ruth, and Stephenson. CONTINENTAL PIPE LINE COMPANY383tions than with the clerical work performed in the Employer's office.We also find, contrary to the Employers' contention, that the dis-patchers are not confidential employees.7Accordingly,we shallinclude the dispatchers in the unit.There are eight district gaugers at Wichita Falls, one at Bowie, andnone at Reagan County.Among other duties, they measure and testoil in producers' tanks, operate tank valves to permit flow of oil intothe pipe lines, and decide whether to accept or reject oil as goodpipe line oil.We have normally not considered districtgaugers assupervisors.8However, the record in this case shows that all excepttwo of the district gaugers in question have assistant district gaugers,pumper gaugers, and in some instances, connection men workingunder them.They have authority effectively to recommend hiring,discharging, and disciplining.The other two district gaugers haveno men working under them at the present time.This is a temporarysituation however, and they are constituted with supervisory authorityand are empowered to use it when the present situation changes.9Accordingly, we find that all the district gaugers in question aresupervisors.In accordance with the foregoing, and in the light of the entirerecord, we find that all field employees of the Employers in WichitaFalls, Bowie, and Reagan County districts, in the State of Texas,including dispatchers, but excluding clerical employees, district gaug-ers, district mechanics, engineers in charge,10 and all other supervisors',constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateiMatter of Magnolia Pipe Line Company,61 N. L. It. B 723.'Matter of War Emergency Pipeltines,Inc.,59 N. L. It. B. 449;Matter of Magnolia PipeLine Company,61 N. L. R B. 723.°Matter of West Coast Paperboard Mills, 76 NL R.B., 1236."Except the four engineers in charge at Wichita Fails. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain,ing, by Oil Workers International Union, CIO.